DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on July 05 2022, the following changes have been made: claims 1, 8, and 15 have been amended. 
Claims 1, 8, and 15 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/05/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter

Claims 1, 8, and 15 are allowed.

The following is an examiner's statement of reasons for allowance:

Regarding the 101, the claimed invention does not recite an abstract idea because the limitations recited could not be practically be performed by humans or be performed mentally. Even if the claims are directed to an abstract idea, the claimed invention as a whole integrated the abstract idea into a practical application by describing a particular manner in which to automate clinical documentation. The combination of limitations in the present claim(s) such as the recitations of generating and modifying the medical report, identify one or more additional portions having at least one attribute, appending the report to include additional content, incrementally regenerating the report using transcript-report pairs, and wherein using a model with inter-encoder-decoder attention scores and hard alignment by thresholding soft-alignment from attention weights positions the claims away from reciting any abstract idea. Specifically, the use of attention weights solves the “bottleneck problem” that is associated with encoder-decoder model(s). These features go beyond a generic computer implementation of any abstract idea.
Regarding claims the 103 rejection, the references of record are understood to be the closest prior art. While Boyer (US20130297348A1) teaches receiving an initial portion of the encounter record, processing the initial portion of the encounter record, appending the medical report, and Yosuke et al. (JP2011182857A) discloses regeneration of the medical report using transcript-report pairs. The scope of the claims has been clarified to describe a particular manner in which to automate clinical documentation with a particular series of steps. In particular, the following limitations when viewed together go beyond any teachings or suggestions in the art: receiving an initial portion of an encounter record of a patient encounter, wherein the encounter record includes a machine-generated encounter transcript; processing the initial portion of the encounter record to generate initial content for a medical report from the machine-generated encounter transcript; generating the medical report to include the initial content, wherein the medical report is generated after the processing the initial portion; receiving the one or more additional portions of the encounter record; and processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter, wherein processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter includes: identifying an occurrence of the one or more additional portions of the encounter record, wherein the one or more additional portions of the encounter record are identified as having been defined by at least one attribute, wherein the at least one attribute includes at least one of a time interval of the machine- generated encounter transcript, a word quantity of the machine-generated encounter transcript, a storage size of the one or more additional portions of the encounter record, an identity of who is speaking in the one or more additional portions of the encounter record, and a topic discussed in the one or more additional portions of the encounter record; processing the one or more additional portions of the encounter record to generate additional content for the medical report with the machine-generated encounter transcript of the one or more additional portions of the encounter record, wherein the additional content for the medical report is based upon, at least in part, transcript-report pairs used to populate the medical report from the machine-generated encounter transcript, appending the medical report to include the additional content during the patient encounter, and regenerating the medical report based, at least in part, upon a combination of the one or more additional portions of the encounter record and the initial portion of an encounter record, and further based upon identifying the occurrence of the one or more additional portions of the encounter record as having been defined by at least one of the time interval of the machine-generated encounter transcript, the word quantity of the machine-generated encounter transcript, the storage size of the one or more additional portions of the encounter record, the identity of who is speaking in the one or more additional portions of the encounter record, and the topic discussed in the one or more additional portions of the encounter record, and wherein the medical report is regenerated incrementally using the transcript-report pairs each time an additional portion of the one or more additional portions of the encounter record is identified as having been being defined by at least one of the time interval of the machine-generated encounter transcript, the word quantity of the machine-generated encounter transcript, the storage size of the one or more additional portions of the encounter record, the identity of who is speaking in the one or more additional portions of the encounter record, and the topic discussed in the one or more additional portions of the encounter record, wherein a model used in the regeneration of the medical report includes inter-encoder-decoder attention scores and hard alignment by thresholding soft-alignment from attention weights.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Prior Art Cited but Not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
US20130297348A1
This reference is relevant since it discloses processing and generating the medical report.
Shen, Y., Qin, J., Chen, J., Yu, M., Liu, L., Zhu, F., ... & Shao, L. (2020). Auto-encoding twin-bottleneck hashing. In Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition (pp. 2818-2827).
This reference is relevant since it describes the bottleneck problem associated with encoder-decoder model(s).

Conclusion



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                        

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626